     Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 VERONICA JOHNSON,                          )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )   CASE NO. 2-19-CV-1047-WKW
                                            )              [WO]
 TUTERA SENIOR LIVING d/b/a                 )
 MONTGOMERY CHILDREN’S                      )
 SPECIALTY CENTER, L.L.C.,                  )
                                            )
              Defendant.                    )

                   MEMORANDUM OPINION AND ORDER

      On December 13, 2019, Veronica Johnson (“Johnson”), a black woman, filed

suit against Tutera Senior Living d/b/a Montgomery Children’s Specialty Center,

L.L.C. (“Tutera”). (Doc. # 1.) In her complaint, Johnson alleges that Tutera

discriminated against her based on her race in violation of both 42 U.S.C. § 2000e–

2 (“Title VII”) and 42 U.S.C. § 1981. Before the court is Tutera’s Motion to Dismiss

Plaintiff’s Complaint brought pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6). (Doc. # 7.) For the reasons given below, the motion to dismiss is due

to be granted in part and denied in part.
      Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 2 of 9




                            I. JURISDICTION AND VENUE

       Subject matter jurisdiction is exercised pursuant to 28 U.S.C. §§ 1331 (federal

question) and 1343 (civil rights). Personal jurisdiction and venue are not contested.

                              II. STANDARD OF REVIEW 1

       When evaluating a motion to dismiss pursuant to Rule 12(b)(6), the court must

take the facts alleged in the complaint as true and construe them in the light most

favorable to the plaintiff. Resnick v. AvMed, Inc., 693 F.3d 1317, 1321–22 (11th

Cir. 2012). To survive Rule 12(b)(6) scrutiny, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citation omitted).



       1
          In its motion, Tutera argues that “the Court cannot exercise subject matter jurisdiction
over Plaintiff’s purported claims of race discrimination because Tutera was not Plaintiff’s
employer for purposes of Title VII . . . .” (Doc. # 7, at 1.) Despite Tutera’s claims, this court’s
subject matter jurisdiction is not at issue. Instead, “[Tutera’s] status as [Johnson’s] employer is a
nonjurisdictional element of her substantive cause[s] of action, and therefore, a Rule 12(b)(1)
motion to dismiss for lack of subject matter jurisdiction is not the appropriate procedural vehicle
for presenting this defense.” Kaiser v. Trofholz Techs., Inc., 935 F. Supp. 2d 1286, 1292 (M.D.
Ala. 2013). This finding is consistent with how other district courts in this circuit have analyzed
the issue. See Linzy v. Ala. Dep’t of Pub. Health, 2:19-CV-153-MHT, 2020 WL 6205848, at *1
(M.D. Ala. Oct. 22, 2020) (analyzing the defendant’s argument that it was not the plaintiff’s
employer under Rule 12(b)(6), not Rule 12(b)(1)); Howell v. City of Lake Butler, 3:17-CV-641-
JRK, 2018 WL 904281, at *3 (M.D. Fla. 2018) (same); see also Arbaugh v. Y & H Corp., 546 U.S.
500, 516 (2006) (holding that Title VII’s employee numerosity requirement for employer status
was non-jurisdictional). Accordingly, Tutera’s motion is considered solely under Rule 12(b)(6).
                                                 2
     Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 3 of 9




       The evaluation of a Rule 12(b)(6) motion is “limited to the face of the

complaint and attachments thereto.” Starship Enters. of Atlanta, Inc. v. Coweta

Cnty., Ga., 708 F.3d 1243, n.13 (11th Cir. 2013). Accordingly, the court has not

considered the exhibits attached to either parties’ briefing, and conversion under

Federal Rule of Civil Procedure 12(d) is not necessary. Harper v. Lawrence Cnty.,

Ala., 592 F.3d 1227, 1232 (11th Cir. 2010) (“A judge need not convert a motion to

dismiss into a motion for summary judgment as long as he or she does not consider

matters outside the pleadings.”).

                                 III. BACKGROUND 2

       Johnson is a licensed nursing home administrator and claims that she worked

for Tutera until January 30, 2018—the date of her termination. According to

Johnson, Billy Clifton and Scott McBridges, managers at Tutera, unlawfully

discriminated against her based on her race when they terminated her employment

because she was black.         Johnson asserts that Tutera’s stated reason for her

termination—that she was an unproductive employee—was pretextual. To support

pretext, Johnson alleges, among other things, that she received pay raises from

Tutera, a deficiency-free work review in 2016, and various awards for her job

performance with the company. (Doc. # 1, at 2–3.) Moreover, Johnson identifies



       2
          Applying the Rule 12(b)(6) standard, the court has presumed as true the well-pleaded
factual allegations in the complaint, but not its legal conclusions.
                                              3
      Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 4 of 9




two comparators, Heather Penny and Aaron Johnson (both of whom are white), who

held the same position as she held, and contends that Tutera did not terminate their

employment even though they “were in fact poor performers.” (Doc. # 1, at 2.)

Based on these allegations, Johnson claims that “Billy Clifton and/or Scott

McBridges harbored racial animus against African American professionals.” (Doc.

# 1, at 3.)

       On June 11, 2019, the Equal Employment Opportunity Commission

(“EEOC”) issued a Letter of Determination inviting Johnson and Montgomery

Children’s Specialty Center to participate in “informal methods of conciliation” after

“finding that there [was] reason to believe violations . . . occurred.” (Doc. # 1–2, at

1–2) (alteration added).) On September 18, 2019, after conciliation failed, the EEOC

issued Johnson a Notice of Right to Sue. (Doc. # 1–1.) Montgomery Children’s

Specialty Center is the only respondent named in both documents.

                                 IV. DISCUSSION

       Tutera moves to dismiss Johnson’s complaint in its entirety, advancing two

primary arguments: (1) that it cannot be held liable under either Title VII or § 1981

because it did not employ Johnson; and (2) Johnson’s Title VII claim against it

should be dismissed for failure to exhaust administrative remedies. In short, Johnson

has adequately pleaded an employment relationship between herself and Tutera;




                                          4
      Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 5 of 9




however, she failed to exhaust her administrative remedies concerning her Title VII

claim. The following discussion addresses each issue in turn.

A.     Tutera’s Status as Johnson’s Employer

       Tutera asserts that Johnson “alleges no facts to establish that Tutera was doing

business as Montgomery Children’s Specialty Center, or even that an employment

relationship existed between herself and Tutera.” (Doc. # 7, at 4–5.) At this stage

of the proceedings, Tutera’s argument is unavailing.

       “A Title VII workplace discrimination claim can only be brought by an

employee against [her] employer.” Peppers v. Cobb Cnty., Ga., 835 F.3d 1289, 1297

(11th Cir. 2016) (citations omitted). 3 To determine “whether an entity is a qualified

employer, [courts] ask[] this basic question: ‘who (or which entity) is in control of

the fundamental aspects of the employment relationship that gave rise to the claim.’”

Id. (quoting Lyes v. City of Riviera Beach, 166 F.3d 1332, 1345 (11th Cir. 1999) (en

banc)). This inquiry “requires consideration of the totality of the employment

relationship.” Id. Moreover, courts weigh two factors in analyzing whether an

employment relationship existed sufficient to state an employment discrimination

claim: “(1) how much control the alleged employer exerted on the employee, and



       3
          This analysis applies with equal force to Johnson’s § 1981 employment discrimination
claim. See Kolczynski v. United Space Alliance, LLC, No. 6:04-CV-716-KRS, 2005 WL 2291706,
at *5 n.5 (M.D. Fla. 2005) (“Because Section 1981 . . . claims apply the same analysis as . . . Title
VII claims, an employment relationship must exist) (citing Sledge v. Goodyear Dunlap Tires N.
Am., Ltd., 275 F.3d 1014, 1015 n.1 (11th Cir. 2001)).
                                                 5
      Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 6 of 9




(2) whether the alleged employer had the power to hire, fire, or modify the terms and

conditions of the employee’s employment.” Id. (citations omitted).

      Here, Johnson alleges that Tutera, “by and through its managers,” gave her

pay raises, performance bonuses, and various work-related awards. (Doc. # 1, at 2–

3.)   Johnson further alleges that Tutera terminated her employment with the

company on January 30, 2018. (Doc. # 1, at 2.) These allegations, which are

presumed true and construed in the light most favorable to Johnson, are enough to

establish that Tutera did have sufficient control, authority, and influence over the

terms of Johnson’s employment. Thus, Johnson has plausibly alleged that Tutera

was her employer for the purposes of stating a claim under both Title VII and § 1981.

Of course, this finding does not prevent Tutera from reasserting its argument that it

does not qualify as Johnson’s employer at the summary judgement stage after the

parties have had an opportunity to uncover additional facts through discovery.

B.     Johnson’s Failure to Exhaust her Administrative Remedies

       Tutera persuasively contends that the Title VII claim against it should be

dismissed because Johnson did not exhaust her administrative remedies.

Specifically, Tutera argues that Johnson “filed her EEOC Charge only against

Montgomery Children’s Specialty Center” and “did not name . . . Tutera in her

Charge, let alone reference Tutera as an entity that played any role in her

employment.” (Doc. # 7, at 5.)


                                          6
      Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 7 of 9




      “Generally, only a party named in an EEOC charge can subsequently be

charged in a lawsuit filed in court under Title VII.” Peppers, 835 F.3d at 1298

(citation omitted); see also 42 U.S.C. § 2000e-5(f)(1) (“[A] civil action may be

brought against the respondent named in the [EEOC] charge.”) (alterations added).

This general rule “serves to notify the charged party of the allegations and allows

the party an opportunity to participate in conciliation and voluntarily comply with

the requirements of Title VII.” Peppers, 835 F.3d at 1298. However, “courts

liberally construe this requirement and, where [Title VII’s] purposes are fulfilled, a

party not named in an EEOC charge may be subject to federal court jurisdiction.”

Id. To determine whether Title VII’s purposes are fulfilled, thus avoiding the need

to name a party in an EEOC charge, courts examine the following factors:

       (1) the similarity of interest between the named party and the unnamed
       party; (2) whether the plaintiff could have ascertained the identity of
       the unnamed party at the time the EEOC charge was filed; (3) whether
       the unnamed parties received adequate notice of the charges; (4)
       whether the unnamed parties had an adequate opportunity to participate
       in the reconciliation process; and (5) whether the unnamed party
       actually was prejudiced by its exclusion from the EEOC proceedings.

Id.

       In the instant case, it is clear from Johnson’s EEOC Notice of Right to Sue

(Doc. # 1–1) and EEOC Letter of Determination (Doc. # 1–2), both of which are

attached to the complaint, that Johnson did not name Tutera in her EEOC charge.

These documents only name Montgomery Children’s Specialty Center as the


                                          7
     Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 8 of 9




respondent in the proceedings before the agency. Thus, Johnson has failed to

exhaust her administrative remedies pursuant to the general rule that “only a party

named in an EEOC charge can subsequently be charged in a lawsuit filed in court

under Title VII.” Peppers, 835 F.3d at 1298 (citation omitted).

      Additionally, an examination of Johnson’s complaint reveals that she failed

to plead any facts establishing that the exception to the exhaustion requirement

should apply to her case. For example, the complaint is wholly devoid of allegations

demonstrating a similarity of interest between Tutera and Montgomery Children’s

Specialty Center; whether Johnson could have identified Tutera at the time she filed

her EEOC charge; whether Tutera received adequate notice of Johnson’s charges;

whether Tutera had an adequate opportunity to participate in the reconciliation

process; and whether Tutera was actually prejudiced by its exclusion from the EEOC

proceedings. Absent such allegations, Johnson has failed to plausibly show that the

purposes of Title VII have been fulfilled. See Tuck v. Off Shore Island Marine &

Oilfield Co., No. 12-0379-WS-M, 2013 WL 81135, at *3 (S.D. Ala. Jan. 4, 2013)

(granting the defendant’s motion to dismiss because the plaintiffs failed to exhaust

administrative remedies as it related to naming the defendant in their EEOC charge);

McAllister v. Price Rite, Inc., No. 3:09-CV-1888-VLB, 2012 WL 696125, at *3 (D.

Conn. Mar. 1, 2012) (same). Accordingly, Johnson’s Title VII claim against Tutera




                                         8
     Case 2:19-cv-01047-WKW-KFP Document 17 Filed 11/23/20 Page 9 of 9




is due to be dismissed without prejudice for failure to exhaust administrative

remedies.

                               V. CONCLUSION

      Based on the foregoing, it is ORDERED as follows:

      (1) Tutera’s motion to dismiss (Doc. # 7) is DENIED as it relates to Johnson’s

§ 1981 claim because Johnson has adequately pleaded an employment relationship

with Tutera.

      (2) Tutera’s motion to dismiss (Doc. # 7) is GRANTED as it relates to

Johnson’s Title VII claim because she failed to exhaust her administrative remedies,

and this claim is dismissed without prejudice.

      (3) Johnson is GRANTED leave to file an amended complaint on or before

December 7, 2020. The amended complaint should contain allegations, to the extent

they exist, demonstrating that the purposes of Title VII have been fulfilled despite

Johnson not naming Tutera in her EEOC charge.

      DONE this 23rd day of November, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         9
